Citation Nr: 0300783	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to September 
15, 1998 for the grant of a total rating for compensation 
purposes based on unemployability due to service-connected 
disability (TDIU).   

2.  Entitlement to an increased rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for residuals of an 
injury to the right upper extremity, involving Muscle 
Groups (MGs) III and IV, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for cervical 
radiculopathy of the right arm, hand and fingers, 
currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for Horner's 
syndrome, right side of face and eye, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from 
October 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
VA RO, which denied the benefits sought on appeal with 
regard to the claims for increased ratings and denied a 
TDIU.  In October 2001, the Board granted the TDIU claim, 
and remanded the remaining claims.  The RO established an 
effective date of September 15, 1998 for the grant of 
TDIU.  The requested development was completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims adjudicated 
on the merits herein, obtained all relevant and available 
evidence identified by the veteran, and provided him 
appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims for VA 
compensation benefits.  

2.  The veteran's first TDIU claim was received at the VA 
RO on June 26, 1997; the claim was denied by a RO rating 
decision dated November 4, 1997; notice of this decision 
was issued to the veteran on December 1, 1997; no appeal 
was filed.  

3.  The veteran's second TDIU claim was received at the RO 
on February 8, 1999.  

4.  An October 1, 2001 Board decision granted the TDIU 
claim, the matter was returned to the RO, and an October 
2001 RO rating decision established an effective date of 
September 15, 1998 for the grant of a TDIU based on a VA 
psychiatric opinion statement of that date.  

5.  Service-connected PTSD is manifested by complaints of 
low energy level and depression, with objective 
demonstration of occasional depressed mood, and reports of 
occasional outbursts of anger, and a history of prior 
alcohol abuse, currently in remission.  

6.  Service-connected right upper extremity injury 
residuals involving MG's III and IV are manifested by:  
normal motor strength and hand grasp, slightly less than 
normal strength of the right biceps, triceps and deltoid, 
diagnosed as mild right arm weakness of MGs III and IV, 
with complaints of occasional pain and cramping mostly 
with repetitive use of these muscles, symptoms which are 
relieved by use of Naprosyn pain medication.  

7.  Service-connected cervical radiculopathy of the right 
arm, hand and fingers is manifested by: multiple 
complaints of constant weakness of the right arm, 
occasionally unbearable pain, as well as right index and 
middle finger numbness, and constant pain of the entire 
arm and wrist which is made worse with movement; objective 
demonstration of ability to use the right upper extremity 
for basic lifting of 10 pounds or less, with relief by use 
of Naprosyn medication; normal motor strength and hand 
grasp bilaterally; minimal weakness of the right arm and 
hand on motor testing; some subtle weakness in shoulder 
abduction at 5-/5 on the right; some mild finger abduction 
weakness; some right biceps weakness at 5-/5, left being 
5/5; some loss of touch and pain over the right forearm in 
the distribution of C7-C8 on sensory examination; normal 
cerebellar function; overall impairment representing no 
more than mild right arm weakness involving the biceps, 
triceps, and deltoid muscles of groups III and IV, 
unchanged from prior VA examination.  

8.  Service-connected Horner's syndrome, right side of 
face and eye, is manifested by: some decreased sensation 
of the right side of the face in all of the distribution 
of the trigeminal nerve, with the rest of the cranial 
nerves normal; some mild myosis of the right pupil versus 
the left; minimal ptosis of the right eye suggestive of 
the presence of right Horner's syndrome; and complaints of 
numbness of the right side of the face. 


CONCLUSIONS OF LAW

1.  An effective date earlier than September 15, 1998 for 
the grant of a TDIU is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14.  

2.  The criteria for more than a 30 percent rating for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1-4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2002).  

3.  The criteria for more than a 30 percent rating for 
residuals of an injury of the right upper extremity 
involving MGs III and IV are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 4.69, 
4.71a, Diagnostic Codes 5303, 5304 (2002).  

4.  The criteria for more than a 20 percent rating are not 
met for service-connected cervical radiculopathy of the 
right arm, right hand, and right fingers.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Code 8513 (2002).  

5.  The criteria for more than a 20 percent rating for 
Horner's syndrome of the right side of the face and eye 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, 4.124a, Diagnostic Code 8207 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(codified at 38 C.F.R. § 3.159)(VCAA).  With regard 
to the issues adjudicated on the merits herein, the 
veteran was provided adequate VA examinations a number of 
times, most recently in May 2002 (muscles and peripheral 
nerves), and April 1999.  Additionally, all identified VA 
and private treatment records pertinent to the appeal have 
been obtained.  In October 2002, VA was advised that no 
additional records exist at the VA medical center (VAMC) 
located in Crown Point, Indiana.  Accordingly, the Board 
finds that VA has met its duty to assist.  

As to these same claims adjudicated on the merits herein, 
VA has also met VCAA's notice requirements: The December 
1999 and September 2002 statements of the case (SOC's) and 
the September 2002 supplemental statement of the case 
(SSOC) clearly explain why the evidence submitted to date 
does not support the claims on appeal.  Additionally, the 
veteran was provided an opportunity for a personal 
hearing, either at the RO or before the Board, but he 
indicated that he did not want any hearing.  The salient 
point is that the veteran, who is privately represented by 
an attorney, was afforded every opportunity to provide his 
sworn testimony and to submit evidence to substantiate his 
claims on appeal.  Moreover, the above correspondences, 
notices and development actions indicate that the veteran 
and his attorney were advised of what he needed to do to 
support each of his claims on appeal, and what VA would do 
in response.  Notice of VCAA was issued to the veteran in 
October 2001.  Additionally, the veteran was advised of 
what sort of evidence was needed to prove each of his 
claims, he was advised of what evidence or information he 
needed to submit to VA, and he was advised of what 
evidence VA was to obtain on its own, or in response to 
information provided by the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board 
concludes that VA has met both the duty to assist and 
notice provisions of VCAA; further development would serve 
no useful purpose.  


II.  Earlier Effective Date for TDIU

The assignment of effective dates of VA awards is governed 
by 38 U.S.C.A. § 5110(a), which provides that, unless 
specifically provided otherwise, the effective date of an 
award based on a VA claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
(Emphasis added.)  

As for claims of entitlement to increased disability 
compensation, the effective date of the increase is the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date, otherwise, the 
effective date of the increased disability compensation is 
the date of the RO's receipt of the claim for an increased 
rating.  38 C.F.R. § 3.400(o)(2).  

The evidence of record shows that the veteran's first TDIU 
claim was received at the VA RO on June 26, 1997.  The 
claim was denied by RO rating decision dated November 4, 
1997, and notice of this decision was issued to the 
veteran on December 1, 1997.  The veteran did not initiate 
an appeal, and the TDIU denial became final.  

The veteran's second TDIU claim was received at the RO on 
February 8, 1999.  An October 1, 2001 Board decision 
granted the TDIU claim, the matter was returned to the RO, 
and an October 2001 RO rating decision properly considered 
the veteran's February 8, 1999 TDIU claim, as well as 
evidence within one year prior to its receipt as an 
informal claim of TDIU.  See 38 C.F.R. § 3.155.  The RO 
established an effective date of September 15, 1998 for 
the grant of TDIU based on a VA psychiatric opinion 
statement of that date.  

The veteran's representative has argued in very generalized 
terms that VA treatment records dated within one year prior 
to the veteran's February 8, 1999 TDIU claim support an 
informal claim for TDIU, warranting an effective date prior 
to September 15, 1998.  The veteran and his representative 
do not argue as to any particular more appropriate 
effective date for the grant of TDIU, but merely request 
that the Board approve an earlier effective date.  

The Board has completed the requested review, and is 
unable to find any communication from the veteran or VA 
medical evidence prior to September 15, 1998 which could 
be construed as a formal or informal claim for TDIU.  A 
"claim" or "application" is defined as a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal 
claim is a claim in the form prescribed by the Secretary 
for the benefit sought.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a). An informal claim is any communication 
indicating an intent to apply for one or more benefits. If 
a formal claim identifying the benefit is submitted within 
one year following submission of an informal claim, the 
date of the informal claim will be the effective date of 
the claim. An informal claim must identify the benefit 
being sought. 38 C.F.R. § 3.155. An informal claim must 
also be in writing.  See Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).

The Board specifically reviewed all evidence of record 
dated from February 8, 1998 to February 8, 1999, the date 
of receipt of the veteran's TDIU claim, but can find no 
basis for an effective date for the grant of the TDIU 
claim prior to September 15, 1998.  A VA treatment record 
of February 27 1998 shows the veteran was seen for 
psychotherapy regarding his negative tendency in general, 
and his cognitive behavioral therapy.  No reference to 
unemployability was made at that time.  On February 28, 
1998 the veteran canceled his appointment.  No reference 
to unemployability was made at that time.  A March 5, 1998 
VA psychiatric treatment plan indicates treatment for 
service-connected PTSD, depression, as well as a non-
service-connected personality disorder, with notation of a 
history of legal problems secondary to a difficult 
divorce.  The veteran was currently considered to be 
improving psychologically.  No reference to 
unemployability was made at that time.  An August 21, 1998 
mental health record indicates that the veteran appeared 
to be "stable" and "relating well."  He also described an 
incident of road rage.  No reference to unemployability 
was made at that time.  

A September 15, 1998 VA psychiatric opinion statement 
indicates the veteran's psychiatric diagnoses include 
service-connected PTSD as well as a personality disorder, 
history of alcohol abuse, and an intermittent explosive 
disorder, for which the veteran has received treatment 
with "adequate results."  The veteran's prognosis was 
guarded, however, and it was felt that the veteran should 
be considered for all VA benefits he is entitled to.  No 
reference to unemployability was made at that time.  

In summary, the Board observes that neither the veteran 
nor his representative disputes that the veteran's TDIU 
claim (second) was received at the RO on February 8, 1999, 
or that the RO properly considered evidence dated one year 
prior to that date for possible consideration as an 
informal claim, to include the September 15, 1998 VA 
medical statement.   Rather, the veteran and his 
representative simply point out that the veteran has a 
long history of psychiatric illness demonstrating his 
unemployability prior to September 15, 1998.  While the 
argument of the veteran and his representative might 
appear to be logical in the sense that the veteran may, in 
fact, have been unemployable prior to September 15, 1998, 
or even that he might have been unemployable due to 
service-connected PTSD prior to September 15, 1998, their 
arguments are wholly without legal merit, since VA law and 
regulations require that the effective date for an 
increase is the later of either the date of receipt of 
claim, or the date entitlement arose, unless it is 
factually ascertainable that an increase had occurred 
within 1 year from the date the claim was received.  See 
38 C.F.R. § 3.400(o)(2).  

In this case, since the veteran's first TDIU claim was 
denied in November 1997 and he filed no appeal.  
Therefore, the denial became final.  The second (instant) 
TDIU claim was not received until February 8, 1999, and 
the RO generously accepted the September 15, 1998 VA 
psychiatric statement or treatment summary as an informal 
TDIU claim-even though this record does not make mention 
of any unemployability on the part of the veteran.  The 
Board will not disturb this finding, although, prior to a 
June 2001 VA medical opinion statement, the veteran is not 
clearly shown to be unemployable as a sole result of 
service-connected disabilities. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is 
in relative equipoise, in which case the veteran prevails 
in either event, or whether a fair preponderance of the 
evidence is against the claim, in which case no benefit-
of-the-doubt rule applies, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the earlier 
effective date for the grant of the TDIU claim, as set 
forth above.  That is, the Board finds that the 
requirements for an effective date earlier than September 
15, 1998, for the grant of a TDIU claim are not met.  
Therefore, reasonable doubt is not for application. The 
earlier effective date claim is denied.  


III.  Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  
However, when an unlisted condition is encountered, it 
will be permissible to rate under a closely related 
disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  Although 
regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).


A.  PTSD

The veteran has appealed the June 1999 RO rating decision 
which denied a claim for an increased rating for service-
connected PTSD, currently evaluated as 30 percent 
disabling under the schedular criteria set forth under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  According to this 
Diagnostic Code, a disability rating of 30 percent is 
warranted for evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for evidence of 
occupational and social impairment with reduced 
reliability and productivity due to particular symptoms 
such as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long- term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 100 percent rating is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own 
name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The Board notes at the onset that while a June 2001 VA 
medical opinion statement indicates that the veteran is, 
overall, unemployable due to his service-connected 
disabilities-both orthopedic and psychiatric, this record 
does not indicate that symptoms of service-connected PTSD 
meet any of the above criteria for an evaluation in excess 
of 30 percent.  Rather, notation is made of prior Global 
Assessment of Functioning Scale (GAF) scores of 40 and 45.  
The veteran's representative has pointed this out in 
argument before the Board.  The reliance is misplaced.  
The Board notes that GAF scores of 40 and 45 are 
demonstrated by VA treatment records dated in July and 
August 1996 and in February 1997.  However, these records, 
as well as any other records dated prior to February 9, 
1998, are not for consideration in the instant claim for 
increase on appeal, received at the RO February 8, 1999.  

The salient point is the objective clinical evidence of 
record, which is also pertinent to period of the appeal, 
demonstrates that from February 9, 1998 to the present, 
the criteria for no more than the current 30 evaluation 
are met for service-connected PTSD, if this much, with 
some improvement from his difficulty in 1996 and 1997, as 
evidenced by increased GAF scores and examination findings 
since then.  

VA treatment records from February 1998 to April 1999 show 
only occasional psychiatric treatment for reports of 
depression, with no notation of any significant pathology.  
On VA examination in April 1999, as shown by the remaining 
evidence of record, notation was made that the veteran is 
unemployed as a result of his orthopedic problems.  The 
veteran reported that his psychiatric complaints were 
limited to "low energy level and depression."  On mental 
status examination the veteran was casually and neatly 
dressed, albeit appearing to be guarded, but cooperative 
during the interview.  He was oriented to person, place 
and time; he spoke clearly, with answers which were 
coherent and relevant, but lacked spontaneity; and he had 
a full range of affect.  Mood was depressed.  The veteran 
denied any hallucinations or delusions, he denied any 
suicidal thoughts presently, indicating a history of past 
thoughts.  The veteran indicated that he sleeps o.k. with 
Trazodone medication.  His memory for recent and remote 
events was good.  A current GAF score of 65 was obtained.  

VA treatment records recently obtained and dated from 
April 1999 to 2002 show a decrease in these already very 
minimal symptoms, but, in particular: no flattened affect, 
no speech impairment, no panic attacks, no difficulty 
understanding complex commands, no memory impairment, no 
impairment in judgment or abstract thinking, and no mood 
disturbance.  

A June 7, 1999 VA treatment record indicates that the 
veteran was within two or three classes of completing his 
VA vocational rehabilitation in the Culinary Arts and 
occupation of Chef.  The veteran indicated that he 
maintained a 3.3 grade point average (GPA), and was taking 
the summer off to help his son with school studies.  The 
record implies that he would very soon thereafter finish 
his studies.  He appears not to have done so.  

In April 2000, a GAF score of 60 was noted.  VA mental 
health records of October and November 2000 show that the 
veteran was busy working as a caterer, and that he 
continued to be oriented in all 3-spheres, with clear 
speech, euthymic mood, appropriate affect, intact memory, 
no thought disorder, suicidal thoughts, or feelings of 
uselessness or hopelessness.  A GAF of 55 was noted on 
November 22, 2000, but symptoms were not identified.  

In January 2002, the veteran discussed his "catch 22" 
situation with regard to his wanting to continue to 
receive VA compensation benefits for his various physical 
and psychiatric disabilities, while at the same time 
continuing to work, and continuing his vocational studies 
in the field of the Culinary Arts.  The record implies 
that the veteran had yet to obtain his Culinary Arts 
degree, even though, as noted above, he was only two or 
three classes from completion by the summer of 1999.  See 
VA treatment record dated June 7, 1999.  A GAF score of 52 
was noted, but symptoms were not identified.  

The above symptoms demonstrate and approximate no more 
than the criteria for a 30 percent evaluation for PTSD 
under Diagnostic Code 9411, representing intermittent 
periods of inability to perform occupational tasks as a 
result of service-connected PTSD symptoms-alone.  Without 
symptoms of more than occasional depression, the claim 
must fail.  

With respect to the current GAF Scale scores, the Board 
notes that the veteran's scores varied between a low of 52 
and 55, to 65 on VA examination in April 1999 and during 
the claims period.  The Board must emphasize that neither 
GAF scores alone, nor an examiner's classification of the 
disease as "mild," "moderate," or "severe" are 
determinative of the degree of disability.  Rather, VA's 
Schedule specifically directs that the various examination 
reports, the analysis of the symptomatology, and the full 
consideration of the whole history of the rating agency 
will be determinative.  38 C.F.R. § 4.130, Part 4.  Any 
meaningful analysis of the veteran's psychiatric 
symptomatology clearly demonstrates symptoms and GAF 
scores which more closely approximate, but do not exceed, 
the criteria for a 30 percent rating for service-connected 
PTSD.  The veteran's GAF range, 52-65, represents mild to 
moderate symptoms.  See Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV); 38 C.F.R. § 4.130.  The 
GAF scale scores of 52 and 55 were given without notation 
of symptoms, and are inconsistent with symptoms 
demonstrated on repeated objective evaluation.  That is, 
the veteran's PTSD has never been found to cause his 
behavior to be influenced by delusions, cause serious 
impairment in communications or judgment, or cause the 
inability to function in almost all areas. Therefore, the 
Board finds that the two GAF Scale scores 60 and 65, 
representing mild to moderate symptoms, best represent the 
findings noted above, and are consistent with the current 
30 percent rating, in this case.  

Based upon the foregoing information, the Board finds that 
there is no basis for a rating in excess of 30 percent 
during any portion of the appeal period. The Board does 
not doubt the veteran's sincere belief that his PTSD 
warrants a higher rating. However, the Board is bound by 
the regulatory rating criteria. The evidence simply does 
not persuasively show that the veteran's PTSD has at any 
time more nearly approximated the criteria for the next 
higher rating of 50 percent-based on demonstrated or 
identified symptoms.  The claim on appeal is denied as 
against the weight of the clinical evidence of record.  


B.  Right Arm Injury Involving MG's III and IV

The veteran's right arm injury residuals have been rated 
as injury to Muscle Groups III and IV.  Injuries to Muscle 
Group III are evaluated pursuant to the criteria found in 
Diagnostic Code 5303 of the Schedule.  Muscle Group III 
includes the deltoid and pectoralis major I (clavicular), 
and has the function of elevation and abduction of the arm 
to the level of the shoulder; acting with 1 and 2 of Group 
II in forward and backward swing of the arm. 38 C.F.R. § 
4.73.  Under those criteria, a rating of 30 percent is 
warranted where the evidence shows moderately severe 
disability of the dominant side.  A rating of 40 percent 
is warranted where the evidence shows severe disability of 
the dominant side. 38 C.F.R. § 4.73, Diagnostic Code 5303.  

The criteria for evaluation of injuries to Muscle Group 
IV, which includes the infraspinatus, do not provide for a 
rating greater than 30 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5304.  

The Schedule also provides a rating of 30 percent where 
arm motion is limited to midway between the side and 
shoulder level for the major arm.  A rating of 40 percent 
is warranted where the evidence shows limitation of arm 
motion to 25 degrees from the side in the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

The Schedule further provides a rating of 30 percent where 
there is ankylosis of the scapulohumeral articulation in a 
favorable position in abduction to 60 degrees and the 
ability to reach the mouth and head is retained for the 
major arm.  A rating of 40 percent is warranted where the 
evidence shows ankylosis of the scapulohumeral 
articulation in an intermediate position between favorable 
and unfavorable in the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant 
hand for rating purposes. 38 C.F.R. § 4.69.  A May 1994 VA 
joints examination notes that the veteran is right-handed. 
Therefore, the Board will evaluate his disability as 
involving the major shoulder.  

In order to warrant an increase in disability rating, the 
evidence must show ankylosis of the scapulohumeral 
articulation intermediate between favorable and 
unfavorable (Diagnostic Code 5200), severe injury to MG 
III (Diagnostic Code 5303), or limitation of motion of the 
arm to 25 degrees from the side (Diagnostic Code 5201). 

Ankylosis is "immobility and consolidation of a joint due 
to disease, injury, or surgical procedure." Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994)
at 86.).  The veteran's ability to move his right shoulder 
shows that he does not have ankylosis.  Additionally, 
there was no limitation of motion to 25 degrees from the 


side on VA examination in March 1997 so as to warrant an 
increased rating under Diagnostic Code 5201.  Moreover, 
the history of the injury and findings on recent VA 
examination do not show a severe injury.  Therefore, the 
Board finds that an increased rating is not warranted on 
this basis.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion. DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Further, 
evaluation of the joints must consider weakened movement, 
excess fatigability and pain on movement.  38 C.F.R. 
§ 4.45.  Moreover, 38 C.F.R. § 4.56 already includes 
consideration of pain in the classification of the muscle 
injury, which in this case, warrants no more than a 30 
percent evaluation.  Assigning an increased rating for 
pain under 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), would violate the 
principle against pyramiding in this case, given the 
limited findings on VA examination.  See 38 C.F.R. § 4.14.  

On most recent VA examination in May 2002, the veteran had 
no evidence of any right upper extremity muscle atrophy of 
the biceps, triceps, or forearm, although muscle strength 
testing revealed "mild" weakness of the biceps, triceps 
and deltoids.  On VA peripheral nerves examination of May 
2002, the veteran's right arm and hand were "still quite 
good" on motor testing, exhibiting only minimal weakness.  
There was some subtle weakness in shoulder abduction at 5-
/5 on the right and some mild finger abduction weakness 
and right biceps weakness at 5-/5, left being 5/5.  The 
May 2002 VA examiner noted that the present findings were 
unchanged from prior VA examination of April 1999.  

The Board finds that the criteria for entitlement to a 
rating greater than 30 percent for residuals of an injury 
to the right upper extremity are not met, even with due 
consideration of the veteran's complaints of pain and 
demonstrated mild weakness.  While the veteran reports 
pain and severe impairment, VA examination reveals no 
muscle atrophy, and only "mild" weakness, with complaints 
of pain not otherwise 


objectively demonstrated.  These limited findings do not 
warrant an evaluation in excess of 30 percent, as the 
preponderance of the evidence is against the veteran's 
assertion of greater impairment.  The claim is denied.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.55, 
4.56, 4.69, 4.71, 4.71a, Diagnostic Codes 5200, 5201, 
5301, 5302, 5303, 5304. The claim on appeal is denied as 
against the weight of the clinical evidence of record.

C.  Cervical Radiculopathy of the Right Arm, Hand & 
Fingers

Incomplete paralysis of all radicular groups in the major 
extremity is evaluated as mild (20 percent), moderate (40 
percent), and severe (70 percent). 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  Complete paralysis of the major 
extremity warrants a 90 percent evaluation.  Id.  The term 
"incomplete paralysis":  

...indicates a degree of lost or 
impaired function substantially less 
than the type picture for complete 
paralysis given with each nerve, 
whether due to varied level of the 
nerve lesion or to partial 
regeneration. When the involvement is 
wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree.  

See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  

In determining the severity of the veteran's current 
disability, the Board notes that the words "mild," 
"moderate" and "severe" are not defined in the rating 
schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  

VA peripheral nerves examination of May 2002 indicates 
complaints of right index and middle finger numbness, and 
constant pain of the entire arm and wrist which is 


made worse with movement.  The veteran was able to do 
basic activities of living, and uses no support devices.  
He can use his right upper extremity for basic lifting of 
10 pounds or less, and takes Naprosyn for relief of these 
symptoms.  The veteran reported weakness of the right arm, 
and occasional unbearable pain.  On physical examination, 
there was normal motor strength and hand grasp 
bilaterally.  Sensory examination revealed some loss of 
touch and pain over the right forearm in the distribution 
of C7-C8.  Cerebellar function was normal.  The VA 
examiner was of the opinion that findings represented mild 
right arm weakness involving the biceps, triceps, and 
deltoid muscles of groups III and IV.  Additionally, the 
veteran's right arm and hand were "still quite good" on 
motor testing, exhibiting only minimal weakness.  There 
was some subtle weakness in shoulder abduction at 5-/5 on 
the right and some mild finger abductor weakness and right 
biceps weakness at 5-/5, left being 5/5.  The May 2002 VA 
examiner noted that the present findings were unchanged 
from prior VA examination of April 1999.  

Findings more closely approximating moderate incomplete 
paralysis of the radicular nerves were not shown.  While 
VA treatment records of 1998 to 2002 show complaints of 
right arm pain, notation is made that the veteran requires 
only occasional treatment approximately four times a year.  
While the veteran subjectively complains of severe 
residuals, severe right arm impairment is not shown by the 
objective medical evidence of record.  With no evidence of 
muscle atrophy, more than mild loss of grip strength, or 
more than mild weakness of Muscle Groups III and IV, the 
claim on appeal must be denied as the criteria for more 
than a 20 percent evaluation are not met under Diagnostic 
Code 8513. The claim on appeal is denied as against the 
weight of the clinical evidence of record.

D.  Right Face

The veteran's service connected Horner's syndrome, right 
side of face and right eye, is evaluated under Diagnostic 
Code 8207, which provides the rating criteria for 
paralysis of the seventh (facial) cranial nerve.  Pursuant 
to Diagnostic Code 8207, 


the current 20 percent evaluation is warranted where there 
is severe, incomplete paralysis.  The maximum 30 percent 
evaluation is warranted where there is complete paralysis.  
It is noted that the 30 percent criteria is dependent upon 
relative loss of innervation of facial muscles.  

VA examinations of April 1999 and May 2002 show no 
complete paralysis of the facial cranial nerve.  To the 
contrary, the veteran is shown to have no more than some 
decreased sensation of the right side of the face, in all 
of the distribution of the trigeminal nerve, with the rest 
of the cranial nerves normal.  There was some mild myosis 
of the right pupil versus the left, with minimal ptosis of 
the right eye, suggestive of the presence of right 
Horner's syndrome.  These minimal findings fall far short 
of complete paralysis of the 7th (facial) cranial nerve 
under Diagnostic Code 8207.  The claim on appeal is denied 
as against the weight of the clinical evidence of record.  


IV.  Closing Comments and Conclusions

The potential application of various provisions of Title 
38 of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required 
by the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1).  The Board finds that, in this case, 
the disability picture is not so exceptional or unusual as 
to warrant a referral for an evaluation on an 
extraschedular basis.  While noting the veteran's 
contentions regarding his depression, sleep disturbance 
and occasional flashbacks, there is nevertheless no 
evidence that his PTSD-alone, has resulted in marked 
interference with employment or resulted in frequent 
hospitalizations.  The other disabilities at issue also 
have not been shown to require frequent periods of 
hospitalization or result in marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. 


§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board acknowledges that under 38 U.S.C.A. § 5107(b), 
all doubt is to be resolved in the veteran's favor in 
cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue. 
However, the preponderance of the evidence is against each 
of the veteran's claims. As such, this appeal does not 
present such a state of balance between the positive and 
the negative evidence to allow for a more favorable 
determination as to any of the claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In making this determination, the veteran's hearing 
testimony has been considered. While it is considered 
credible insofar as he described his symptoms and beliefs 
in the merit of his claim, as a layman he is not competent 
to offer a medical diagnosis or opinion. The Court has 
held that lay persons are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Court noted that while such a lay statement can certainly 
provide an account of visible symptoms, the capacity of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's statements of greater 
impairment are without support in the clinical medical 
evidence of record, the weight of which warrants the 
denial of the claims on appeal.  

See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Generally the probative value of 
medical evidence is based upon the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. As is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).




ORDER

The claim of entitlement to an effective date prior to 
September 15, 1998 for the grant of a TDIU is denied.  

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.  

Entitlement to an increased rating for residuals of an 
injury to the right upper extremity, involving Muscle 
Groups III and IV, currently evaluated as 30 percent 
disabling, is denied.  

Entitlement to an increased rating for Horner's syndrome, 
right side of face and eye, currently rated as 20 percent 
disabling, is denied.  

Entitlement to an increased rating for cervical 
radiculopathy of the right arm, hand and fingers, 
currently rated as 20 percent disabling, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

